Order entered February 21, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01015-CV

                   MONTEREY MUSHROOMS, INC., ET AL, Appellant

                                                V.

                         MAJESTIC REALTY CO, ET AL, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-02702

                                            ORDER
       We GRANT appellee McLane Foodservice, Inc.’s February 10, 2014 motion for leave to

file sur-reply brief and ORDER the brief received by the Court on February 10, 2014 filed as of

that date. No further briefing shall be filed unless ordered by the Court.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE